DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “encapsulation/passivation layer, as described in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (PG Pub 20070194863) and in view of Bhattacharjee (PG Pub 20160182008).
Considering claim 1, Shibata (Figure 2) teaches an acoustic resonator device comprising: a substrate (10 + paragraphs 0031-0032) having a front surface and a cavity (20 + paragraph 0028) and comprising a substrate material; a lateral etch-stop (22 + paragraph 0031) that defines a perimeter of the cavity, the lateral etch-stop comprising a lateral etch-stop material different from the substrate (paragraph 0031); a single crystal piezoelectric plate (22 + paragraph 0031) having opposing front and back surfaces, the back surface attached to the front surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that pans the cavity (20 + paragraph 0028).
However, Shibata does not teach wherein an interdigital transducer (IDT) formed on the front surface of the piezoelectric plate such that interleaved fingers of the IDT are disposed on the diaphragm, the piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm.
Bhattacharjee (Figure 1A) teaches an interdigital transducer (IDT) (30 + paragraph 0049) formed on the front surface of the piezoelectric plate such that interleaved fingers of the IDT are disposed on the diaphragm, the piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an interdigital transducer (IDT) formed on the front surface of the piezoelectric plate such that interleaved fingers of the IDT are disposed on the diaphragm into Shibata’s device for the benefit of generating waves when electrical signals are excited.  Furthermore, the combination of Bhattacharjee’s IDT electrodes into Shibata would teach the piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm (paragraph 0050).
Considering claims 2 and 10, Bhattacharjee (Figure 1) teaches wherein the piezoelectric plate is one of lithium niobate and lithium tantalate (12 + paragraph 0049).
Considering claims 3 and 11, Shibata (Figure 2) teaches a bonding layer (12 + paragraph 0028) disposed between and in contact with the back surface of the piezoelectric plate and the front surface of the substrate.
Considering claims 4, 7 and 12, Shibata (Figure 2) teaches wherein the lateral etch stop material comprises one of silicon dioxide (22 + paragraph 0031), silicon nitride, a metal oxide, a metal nitride, a glass, a ceramic and a polymer material.
Considering claims 5, 8, 13 and 16 Shibata the method of forming the device (i.e. by etching) is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Furthermore, the lateral etch-stop layer is substantially impervious to the etch process since the etch stop layers 22 remain as part of the final structure.
Considering claims 6 and 14, Shibata (Figure 2) teaches a vertical etch stop that defines a depth of the cavity (22 + paragraph 0031), the vertical etch stop comprising a vertical etch stop material different from the substrate material (paragraph 0031).
Considering claim 9, Shibata (Figure 2) teaches an acoustic resonator device comprising: a substrate (10 + paragraphs 0031-0032) having a front surface and a cavity (20 + paragraph 0028) and comprising a substrate material; a lateral etch-stop (22 + paragraph 0031) that defines a perimeter of the cavity, the lateral etch-stop comprising a lateral etch-stop material different from the substrate (paragraph 0031); a single crystal piezoelectric plate (22 + paragraph 0031) having opposing front and back surfaces, the back surface attached to the front surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that pans the cavity (20 + paragraph 0028).
However, Shibata does not teach a plurality of cavities and a plurality of interdigital transducers (IDT) of a plurality of resonators formed on the front surface of the piezoelectric plate such that interleaved fingers of each IDT are disposed on a respective diaphragm from the plurality of diaphragms; wherein the piezoelectric plate and all of the plurality of IDTs are configured such that radio frequency signals applied to the plurality of IDTs excite primary shear acoustic modes in the respective diaphragms.
Bhattacharjee (Figures 1A-1B) teach a plurality of cavities (18 + 20 + paragraph 0051) and a plurality of interdigital transducers (IDT) (30 + 32 + paragraph 0049) of a plurality of resonators formed on the front surface of the piezoelectric plate such that interleaved fingers of each IDT are disposed on a respective diaphragm from the plurality of diaphragms; wherein the piezoelectric plate and all of the plurality of IDTs are configured such that radio frequency signals applied to the plurality of IDTs excite primary shear acoustic modes in the respective diaphragms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a plurality of cavities and a plurality of interdigital transducers (IDT) of a plurality of resonators formed on the front surface of the piezoelectric plate such that interleaved fingers of each IDT are disposed on a respective diaphragm from the plurality of diaphragms into Shibata’s device for the benefit of generating waves when electrical signals are excited.  Furthermore, the combination of Bhattacharjee’s IDT electrodes into Shibata would teach the piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm (paragraph 0050).
Considering claim 15, Shibata (Figure 2) teaches the vertical etch stop material is one of silicon oxide (22 + paragraph 0031), silicon nitride, silicon oxynitride, a metal oxide, a metal nitride, a glass, a ceramic and a polymer material.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (PG Pub 20070194863), in view of Bhattacharjee (PG Pub 20160182008) and in view of Ikeuchi (PG Pub 20160036415).
Considering claim 17, Shibata in view of Bhattacharjee teaches the plurality of resonators as described above.
However, Shibata in view of Bhattacharjee does not teach the plurality of resonators includes one or more shunt resonators and one or more series resonators, the device further comprising: a dielectric layer selectively formed over the IDTs of the shunt resonators to shift a resonance frequency of the shunt resonators relative to a resonance frequency of series resonators.
Ikeuchi teaches the plurality of resonators includes one or more shunt resonators and one or more series resonators (paragraph 0016), the device further comprising: a dielectric layer selectively formed over the IDTs of the shunt resonators to shift a resonance frequency of the shunt resonators relative to a resonance frequency of series resonators (paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the plurality of resonators includes one or more shunt resonators and one or more series resonators, the device further comprising: a dielectric layer selectively formed over the IDTs of the shunt resonators to shift a resonance frequency of the shunt resonators relative to a resonance frequency of series resonators into Shibata’s device for providing a covering for and protection for the resonators.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (PG Pub 20070194863), in view of Bhattacharjee (PG Pub 20160182008) and in view of Bi (PG Pub 20140117815).
Considering claim 17, Shibata in view of Bhattacharjee teaches the applicant’s claimed device.
However, Shibata in view of Bhattacharjee does not teach an encapsulation/passivation layer deposited over all or a substantial portion of the device.
Bi (Figure 1) teaches an encapsulation/passivation layer (160 + paragraph 0029) deposited over all or a substantial portion of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an encapsulation/passivation layer deposited over all or a substantial portion of the device into Shibata’s device for the benefit sufficiently insulating all the layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837